        Case 1:19-cv-01831-MHC Document 46 Filed 09/24/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


DAVID J. PERRAS,

       Plaintiff,

v.
                                                 Case No. 1:19-cv-01831-MHC
THE COCA-COLA COMPANY OF
NORTH AMERICA,

       Defendant.


                           SCHEDULING ORDER

      Upon consideration of Plaintiff’s Second Motion for Continuance,

Defendants’ Response consenting the relief sought therein, and for good cause

shown, it is hereby ORDERED that the following schedule shall apply to this case,

subject to modification for good cause shown at the request of the Parties:

             a. The fact discovery cut off is November 4, 2020.

             b. The deadline for dispositive motions is December 4, 2020.

             c. The deadline for responses to dispositive motions is January 4,

                2021.

             d. The deadline for replies in support of dispositive motions is

                January 20, 2021.
 Case 1:19-cv-01831-MHC Document 46 Filed 09/24/20 Page 2 of 2




IT IS SO ORDERED this 24th day of September, 2020.




                                  MARK H. COHEN
                                  United States District Judge
